Citation Nr: 1120884	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for the claimed residuals of a lumbar spine injury.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran & His Daughter




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 3, 1981, to October 14, 1981.  He served in the Army National Guard from April 1981 to May 1991.  
  
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2007 rating decision of the VA RO in Boston, Massachusetts, which denied the benefits sought on appeal.

The Veteran provided testimony before the Board in April 2011.  The transcript has been obtained and associated with the claims folder. 

The claim is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to service connection for residuals of a lumbar injury.  He asserts that his back was injured when he was riding on the floor of a two and half ton truck.  Specifically, he maintains the truck went over a bump and he developed back pain thereafter.

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

A remand is necessary to clarify the Veteran's duty status on November 17, 1987.  The RO denied the Veteran's claim, on one ground, that he was not on active duty in November 1987.  

The Veteran indicated in his notice of disagreement (NOD) that he received federal activation orders for HHC, 1st Bn, 104th Infantry in Westfield, Massachusetts.  He indicated he was ordered to report to Fort Drum for annual field maneuvers from November 15, 1987, through November 17, 1987.  An individual sick slip dated on November 17, 1987, simply notes the Veteran injured his back in the line of duty.  

There is no indication whether the Veteran was on a period of active duty for training (ACDUTRA) in November 1987 or inactive duty for training (INACDUTRA).  Upon Remand, the RO must obtain the necessary service personnel records to confirm the Veteran's duty status.  38 C.F.R. § 3.159(c)(2).

The Board also remands the claim of service connection for VA examination.  In this respect, that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran claims that he currently suffers from residuals of a lumbar injury as a result of hitting his back on the floor of a two and half ton truck when it went over a bump.  

The service treatment records show that, in November 1987, the Veteran complained of developing back pain after the two and half ton truck he was riding in, on the floor, went over a bump.  The Veteran was diagnosed with low back strain.  A February 1991 report of medical history reveals the Veteran reported a 1987 back injury.  The corresponding report of medical examination noted the Veteran had two herniated lumbar discs.  A computerized tomography (CT) scan of the lumbar spine showed left side disc herniation of L5-S1.  

Post-service, the Veteran was treated for herniated discs.  A February 1997 entry shows the Veteran reported problems beginning in January 1997 when he moved a copy machine.  

The Veteran testified in April 2011 that he has had continued problems with his back since the incident in service. 

Based on the foregoing, the criteria under McLendon are met.  

While the Veteran was afforded a VA examination in May 2007 and diagnosed with  intervertebral disc syndrome with degenerative arthritis changes, no nexus opinion was rendered.

The Board finds that clarification must be sought prior to rendering a decision on the merits of the Veteran's claim, i.e. a nexus opinion must be rendered after a complete review of the claims folder and a comprehensive physical examination of the Veteran.  The specific questions are set forth in the numbered paragraphs below.  

As this matter is being remanded, the AOJ should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the appropriate record depository and request verification of the Veteran's duty status on November 17, 1987.  Specifically, the RO should verify whether the Veteran received federal activation orders for HHC, 1st Bn, 104th Infantry in Westfield, Massachusetts, ordering him to report to Fort Drum for annual field maneuvers from November 15, 1987, through November 17, 1987.  All requests for records and their responses should be clearly delineated in the claims folder. 

3.  After any additional records have been obtained and incorporated in the claims file, the Veteran should undergo VA examinations for the purpose of determining the current nature and likely etiology of the claimed residuals of a lumbar injury.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The appropriate examiner, based on the medical findings and a review of the claims folder, to specifically include the service treatment records and the private medical records.  

The examiner should offer an opinion as to whether any current disability manifested by intervertebral disc syndrome and/or degenerative arthritis is at least as likely as not related to the November 1987 accident.  

The examiner should comment on the service treatment records (diagnosis of lumbar strain in 1987 and radiographic evidence of disc herniation in 1991) and the private medical records noting a January 1997 injury while moving a copy machine.    

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

5.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim in light of all the evidence of record, to include any recently submitted material.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


